DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/01/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1, 11 and 13 have been considered, but are not persuasive. The new ground of rejection cites Tak US 2017/0146834 as teaching the newly amended claim limitations in at least independent claims 1, 11 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 in view of Tak US 2017/0146834.
Regarding claim 1, Kim discloses a liquid crystal display element, in at least figs.1-3, comprising: 
a front panel (200, para.60 and fig.3); 
a back panel (100, see fig.3) opposite to the front panel, wherein the back panel includes: 
a semiconductor substrate (includes at least some layers 150a, 101,102,103,140 and 160, semiconductive Channel section CH, DL and GL) that includes a wiring (DL or GL) and a feeding electrode (150a, para.41 and 44); and 
a pixel electrode (PE) in direct contact with a surface of the semiconductor substrate (see fig.3, the surface of the layer 160 is the surface of the semiconductor substrate because the layer 160 is part of the semiconductor substrate), wherein the pixel electrode is connected to the wiring of the semiconductor substrate (see figs.1 and 3); 
a liquid crystal material layer (300) between the front panel and the back panel; and a sealing part (400) at a periphery of the liquid crystal material layer (see figs.1 and 2), wherein the sealing part is configured to electrically connect the front panel with the back panel (see fig.3), and
the sealing part includes: 
a conductive film (400), wherein the conductive film includes: 
a first end surface (the end surface of 400 closer the liquid crystal material layer); 
a second end surface (the outer end surface of 400), wherein the first end surface of the conductive film is closer to the liquid crystal material layer than the second end surface of the conductive film (see figs.3 and 1); 
Page 2 of 11Application No. 17/250,289Reply to Office Action of March 2, 2022an upper surface (the upper surface of 400) in direct contact with the front panel (see fig.3); and 
a lower surface (the lower surface of 400) in direct contact with the back panel (see fig.3); 
Kim does not explicitly disclose a first insulating film that covers the first end surface of the conductive film; and a second insulating film that covers the second end surface of the conductive film, wherein the first insulating film is in direct contact with both the first end surface of the conductive film and the liquid crystal material layer, and the first insulating film is not in contact with the second insulating film.
Tak disclosesPage 2 of 13Application No. 17/250,289 a liquid crystal display element, in at least figs.1-4 and 11, a first insulating film (one of additional sealants, see para.130 discloses one or more additional sealants which contacts a side surface of the light-blocking sealant 416 and/or a side surface of the light-transmitting sealant 426 may further be provided, so that one of additional sealants contact the first end surface of the light-blocking sealant 416) that covers the first end surface (the end surface closer to the liquid crystal material layer 300) of the conductive film (416 with CB, para.130 discloses one or more additional sealants which contacts a side surface of the light-blocking sealant 416 and/or a side surface of the light-transmitting sealant 426 may further be provided, so that one of additional sealants contact the first end surface of the light-blocking sealant 416); and a second insulating film (426) that covers the second end surface (the outer end surface of 416) of the conductive film (see fig.11), wherein the first insulating film is in direct contact with both the first end surface of the conductive film and the liquid crystal material layer (see fig.11 and para.130 discloses one or more additional sealants which contacts a side surface of the light-blocking sealant 416 and/or a side surface of the light-transmitting sealant 426 may further be provided, so that one of additional sealants contact the first end surface of the light-blocking sealant 416 and the liquid crystal material layer at the same time), and the first insulating film is not in contact with the second insulating film (see fig.11 and para.130, the first insulating film and the second insulating film apart from each other by the layer 416) for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first insulating film that covers the first end surface of the conductive film; and a second insulating film that covers the second end surface of the conductive film, wherein the first insulating film is in direct contact with both the first end surface of the conductive film and the liquid crystal material layer, and the first insulating film is not in contact with the second insulating film as taught by Tak in the liquid crystal display element of Kim for the purpose of minimizing the permeation of a foreign matter into a display panel.
Regarding claim 3, Kim discloses the front panel includes a counter electrode (210), the counter electrode includes a transparent conductive material (para.60), and the upper surface of the conductive film is electrically connectable to the counter electrode (see fig.3).  
Regarding claim 4, Kim discloses the front panel includes a counter electrode (210), the feeding electrode is configured to supply a voltage to the counter electrode (see fig.3 and para.44), and 
the lower surface of the conductive film is electrically connectable to the feeding electrode (see fig.3).  
Regarding claim 5, Kim discloses the pixel electrode is opposite to the liquid crystal material layer (see fig.3).
Regarding claim 6, Kim discloses the feeding electrode is in a different layer from the pixel electrode (see fig.3).  
Regarding claim 7, Kim discloses the back panel further includes a drive circuit
Regarding claim 8, Kim discloses the conductive film further includes a metal material (para.61).  
Regarding claim 9, Tak disclosesPage 2 of 13Application No. 17/250,289 both the first insulating film and the second insulating film includes an inorganic insulating material (para.108 and 130 includes silica particles) for the purpose of preventing the introduction of external impurities (para.108). The reason for combining is the same as claim 1.
Regarding claim 11, Kim discloses a manufacturing method of a liquid crystal display element (500), in at least figs.1-3, the manufacturing method comprising: 
forming a sealing part (400) at a periphery of a liquid crystal material layer (300) of the liquid crystal display element, wherein the liquid crystal display element includes a front panel (200), a back panel (100) opposite to the front panel, and the liquid crystal material layer between the front panel and the back panel; 
forming a semiconductor substrate (includes at least layers 150a, 101,102,103,140 and 160, semiconductive Channel section CH, DL and GL) of the back panel, wherein the substrate includes a wiring (DL or GL); 
forming a pixel electrode (PE) on a surface of the semiconductor substrate (see fig.3), wherein the pixel electrode is in direct contact with the surface of the semiconductor substrate (see fig.3, the surface of the layer 160 is the surface of the semiconductor substrate because the layer 160 is part of the semiconductor substrate), and
the pixel electrode is connected to the wiring of the semiconductor substrate (see figs.1 and 3); 
forming a feeding electrode (150a, para.41 and 44) in the semiconductor substrate (see fig.3); and
bonding the front panel to the back panel through the sealing part (see fig.3),  
wherein the formation of the sealing part includes: 
forming a conductive film (400), wherein the conductive film includes: 
a first end surface (the end surface of 400 closer the liquid crystal material layer); 
a second end surface (the outer end surface of 400), wherein the first end surface of the conductive film is closer to the liquid crystal material layer than the second end surface of the conductive film (see figs.3 and 1); 
Page 2 of 11Application No. 17/250,289Reply to Office Action of March 2, 2022an upper surface (the upper surface of 400) in direct contact with the front panel (see fig.3); and 
a lower surface (the lower surface of 400) in direct contact with the back panel (see fig.3); 
Kim does not explicitly disclose forming a first insulating film that covers the first end surface of the conductive film; and forming a second insulating film that covers the second end surface of the conductive film, wherein the first insulating film is in direct contact with both the first end surface of the conductive film and the liquid crystal material layer, and the first insulating film is not in contact with the second insulating film.
Tak disclosesPage 2 of 13Application No. 17/250,289 a manufacturing method of a liquid crystal display element, in at least figs.1-4 and 11, forming a first insulating film (one of additional sealants, see para.130 discloses one or more additional sealants which contacts a side surface of the light-blocking sealant 416 and/or a side surface of the light-transmitting sealant 426 may further be provided, so that one of additional sealants contact the first end surface of the light-blocking sealant 416) that covers the first end surface (the end surface closer to the liquid crystal material layer 300) of the conductive film (416 with CB, para.130 discloses one or more additional sealants which contacts a side surface of the light-blocking sealant 416 and/or a side surface of the light-transmitting sealant 426 may further be provided, so that one of additional sealants contact the first end surface of the light-blocking sealant 416); and forming a second insulating film (426) that covers the second end surface (the outer end surface of 416) of the conductive film (see fig.11), wherein the first insulating film is in direct contact with both the first end surface of the conductive film and the liquid crystal material layer (see fig.11 and para.130 discloses one or more additional sealants which contacts a side surface of the light-blocking sealant 416 and/or a side surface of the light-transmitting sealant 426 may further be provided, so that one of additional sealants contact the first end surface of the light-blocking sealant 416 and the liquid crystal material layer at the same time), and the first insulating film is not in contact with the second insulating film (see fig.11 and para.130, the first insulating film and the second insulating film apart from each other by the layer 416) for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming a first insulating film that covers the first end surface of the conductive film; and forming a second insulating film that covers the second end surface of the conductive film, wherein the first insulating film is in direct contact with both the first end surface of the conductive film and the liquid crystal material layer, and the first insulating film is not in contact with the second insulating film as taught by Tak in the manufacturing method of a liquid crystal display element of Kim for the purpose of minimizing the permeation of a foreign matter into a display panel.
Regarding claim 13, Kim discloses an electronic device, in at least figs.1-3, comprising:
a liquid crystal display element (500) that includes:
a front panel (200); 
a back panel (100) opposite to the front panel, wherein the back panel includes: 
a semiconductor substrate (includes at least some layers 150a, 101,102,103,140 and 160, semiconductive Channel section CH, DL and GL) that includes a wiring (DL or GL) and a feeding electrode (150a, para.41 and 44); and 
a pixel electrode (PE) in direct contact with a surface of the semiconductor substrate (see fig.3, the surface of the layer 160 is the surface of the semiconductor substrate because the layer 160 is part of the semiconductor substrate), wherein the pixel electrode is connected to the wiring of the semiconductor substrate (see figs.1 and 3); 
a liquid crystal material layer (300) between the front panel and the back panel; and 
a sealing part (400) at a periphery of the liquid crystal material layer (see figs.1 and 2), wherein the sealing part is configured to electrically connect the front panel with the back panel (see fig.3), 
wherein the sealing part includes: 
a conductive film (400), wherein the conductive film includes: 
a first end surface (the end surface of 400 closer the liquid crystal material layer); 
a second end surface (the outer end surface of 400), wherein the first end surface of the conductive film is closer to the liquid crystal material layer than the second end surface of the conductive film (see figs.3 and 1); 
Page 2 of 11Application No. 17/250,289Reply to Office Action of March 2, 2022an upper surface (the upper surface of 400) in direct contact with the front panel (see fig.3); and 
a lower surface (the lower surface of 400) in direct contact with the back panel (see fig.3); 
Kim does not explicitly disclose a first insulating film that covers the first end surface of the conductive film; and a second insulating film that covers the second end surface of the conductive film, wherein the first insulating film is in direct contact with both the first end surface of the conductive film and the liquid crystal material layer, and the first insulating film is not in contact with the second insulating film.
Tak disclosesPage 2 of 13Application No. 17/250,289 an electronic device, in at least figs.1-4 and 11, a first insulating film (one of additional sealants, see para.130 discloses one or more additional sealants which contacts a side surface of the light-blocking sealant 416 and/or a side surface of the light-transmitting sealant 426 may further be provided, so that one of additional sealants contact the first end surface of the light-blocking sealant 416) that covers the first end surface (the end surface closer to the liquid crystal material layer 300) of the conductive film (416 with CB, para.130 discloses one or more additional sealants which contacts a side surface of the light-blocking sealant 416 and/or a side surface of the light-transmitting sealant 426 may further be provided, so that one of additional sealants contact the first end surface of the light-blocking sealant 416); and a second insulating film (426) that covers the second end surface (the outer end surface of 416) of the conductive film (see fig.11), wherein the first insulating film is in direct contact with both the first end surface of the conductive film and the liquid crystal material layer (see fig.11 and para.130 discloses one or more additional sealants which contacts a side surface of the light-blocking sealant 416 and/or a side surface of the light-transmitting sealant 426 may further be provided, so that one of additional sealants contact the first end surface of the light-blocking sealant 416 and the liquid crystal material layer at the same time), and the first insulating film is not in contact with the second insulating film (see fig.11 and para.130, the first insulating film and the second insulating film apart from each other by the layer 416) for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first insulating film that covers the first end surface of the conductive film; and a second insulating film that covers the second end surface of the conductive film, wherein the first insulating film is in direct contact with both the first end surface of the conductive film and the liquid crystal material layer, and the first insulating film is not in contact with the second insulating film as taught by Tak in the electronic device of Kim for the purpose of minimizing the permeation of a foreign matter into a display panel.
Regarding claim 15, Kim discloses the counter electrode is configured as a common electrode (para.60) for a plurality of pixels (P) of the liquid crystal display element (see figs.1 and 3).
Regarding claim 16, Kim discloses further comprising a plurality of feeding electrodes (a plurality of feeding electrodes in 153 and 155) at a plurality of corners (two bottom corners of the back panel, see annotated fig.1 below) of the back panel (see fig.1 and para.41 and 44 discloses the shorting pad structures 151, 152, 153, 154 and 155 may be disposed in areas of the first, second, third, and fourth peripheral areas PA1, PA2, PA3, PA4 overlapping with the counter substrate 200 and with the sealant 400, which means there is not specific restriction on the location of the feeding electrodes on the back panel, the feeding electrodes can be formed in any position overlapping with the sealant 400 and the counter substrate 200 as well).

    PNG
    media_image1.png
    592
    599
    media_image1.png
    Greyscale


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 in view of Tak US 2017/0146834 as applied to claim 1 above, and further in view of Otose US 2006/0215102.
Regarding claim 10, Kim in view of Tak does not explicitly disclose the sealing part includes an opening for injection of a liquid crystal material.
Otose discloses a liquid crystal display element, in at least figs.15A and 15B, the sealing part (11a and 11b) includes an opening (an opening in sealing part in fig.15A) for injection of a liquid crystal material (a liquid crystal material of 20) for the purpose of injecting the liquid crystal material between two panels through the opening.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sealing part includes an opening for injection of a liquid crystal material as taught by Otose in the liquid crystal display element of Kim in view of Tak for the purpose of injecting the liquid crystal material between two panels through the opening.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang US 2016/0070146 (fig.2) and Tsai US 2013/0314625 (at least fig.5) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/Primary Examiner, Art Unit 2871